Citation Nr: 1455588	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-30 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than September 22, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD) with cognitive disorder, to include whether there was clear and unmistakable error (CUE) in a January 2011 rating decision. 

2.  Entitlement to an initial rating in excess of 10 percent for PTSD prior to February 22, 2012 (claimed as entitlement to an effective date earlier than February 22, 2012 for the grant of a 100 percent rating for PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 2003 to September 2003, from February 2004 to April 2005, and from October 2006 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, North Dakota.  

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issue of entitlement to an initial rating in excess of 10 percent for PTSD prior to February 22, 2012 (claimed as entitlement to an effective date earlier than February 22, 2012 for the grant of a 100 percent rating for PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed August 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD. 

2.  In September 2010, the Veteran filed a claim to reopen the previously denied claim.

3.  There is no evidence associated with the claims file subsequent to the RO's August 2009 rating decision and prior to the Veteran's September 2010 claim, which is interpreted as a claim, formal or informal, to reopen a previously denied claim.

4.  The evidence of record is against a finding that there was CUE in a January 2011 rating decision which granted service connection for PTSD with an effective date of September 22, 2010.


CONCLUSION OF LAW

The January 2011 RO decision which granted service connection for PTSD with cognitive disorder and assigned an effective date of September 22, 2010 did not contain clear and unmistakable error. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This case, however, is one in which the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable. Mason v. Principi, 16 Vet. App. 129 (2002).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  


Legal Criteria

Earlier effective date

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2014).

CUE

Previous determinations on which an action was predicated will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made. Damrel, 6 Vet. App. at 245. Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred. See Porter v. Brown, 5 Vet. App. 233 (1993).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has alleged that there was CUE in the January 2011 rating decision because it assigned an effective date of September 22, 2010 for the grant of service connection.  In essence, he contends that the January 2011 rating decision should have granted an effective date of September 2008.

Historically, the Veteran filed a claim for service connection for PTSD in September 2008.  The RO denied the Veteran's claim in March 2009 and readjudicated it and again denied it in August 2009.  The RO denied the Veteran's claim in August 2009 because the Veteran did not have a verified stressor.  The Veteran did not appeal the decision and it became final.  (In September 2009, the Veteran submitted correspondence asking that his status as a "Gulf War veteran" be corrected to an "OIF-OEF veteran" and that his date of birth be corrected.  He did not disagree with the 2009 denial.  An October 2009 report of General Information (VA Form 21-0820) reflects that the Veteran did not wish to file a claim but only wanted his ensure his date of birth and service dates were correct.)  

In September 2010, the Veteran filed a claim to reopen the previously denied claim for entitlement to service connection for PTSD.  It was this claim which formed the basis for an effective date for the grant of service connection in the January 2011 rating decision.

At the time of the 2009 denial, the pertinent regulation had stricter requirements for the grant of service connection for PTSD; however, in 2010, the regulation changed and relaxed the evidentiary standards for claimed stressors.  The Veteran's claim for service connection was granted under these relaxed standards.  Although the revised 38 C.F.R. § 3.304(f)(3) "liberalizes," in particular circumstances, the evidentiary standard for establishing an in-service stressor, this regulatory change is not a liberalizing change for effective date purposes.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,843, 39,851 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010) (Stressor Determinations).  Accordingly, when addressing an effective date issue based on a grant of service connection under the new regulation, the appropriate date is determined under the general rule for effective dates.

The relaxed rules for granting PTSD did not become effective until July 2010.  The 2012 rating decision granted an effective date of September 22, 2010, the date VA received the Veteran's claim to reopen a previously denied claim.  There is no evidence in the claims file, after the August 2009 rating decision, and prior to the Veteran's September 2010 claim which can reasonably be construed as a claim to reopen.  Thus, the effective date of September 2010 is proper.  

The Board also notes that the prior to the July 2010 change in law which relaxed the standards for service connection for PTSD, the evidence did not support a finding that the Veteran engaged in combat.  His DD 214s reflect that his military occupational specialty (MOS) was as a wheeled vehicle repairer.  His DD 214s are negative for an indication that he was in combat.  He did not receive the Purple Heart Medal, the Combat Action Badge, or the Combat Infantry Badge.  In addition, the Veteran did not have a verified stressor.  He failed to provide names of individuals he contends he witnessed being killed, and he did not provide dates of stressor incidents other than "2004" and "2005".  An alleged stressor of being injured and flown to Germany in a helicopter, and then being quickly evaluated and flown back to Iraq was not credible because Germany is more than 1,000 miles from Iraq and the Veteran's STRs are negative for any trauma and/or evaluation in Germany.  A March 2009 VA Formal Finding of lack of information required to corroborate the stressors(s) associated with a claim for service connection for PTSD.  Thus, the Veteran could not have been granted service connection without the relaxed standards which became effective in July 2010.

The Board concludes that there has been no demonstration that the 2011 rating decision contained the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error.  The 2011 rating decision granted the earliest possible effective date under the law and facts existing at that time.  Hence, there is no basis upon which to find clear and unmistakable error in the decision.  The Board finds that the January 2011 rating decision is valid and remains final.  38 U.S.C.A. § 7105 (West 2002).  An effective date earlier than September 22, 2010 for the grant of service connection is not warranted. 



ORDER

Entitlement to an effective date earlier than September 22, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD) with cognitive disorder, to include whether there was clear and unmistakable error (CUE) in a January 2011 rating decision, is denied.


REMAND

In February 2012, the Veteran filed a claim for an increased rating for his PTSD with cognitive disorder, which was received by VA on February 22, 2013.  In an April 2012 rating decision, the RO granted an evaluation of 100 percent disabling effective from February 22, 2012.  

The Board has looked at different possible effective dates for the Veteran's 100 percent rating.  First, February 22, 2012 may be the effective date as it is the date on which VA received the Veteran's claim.  Second, an effective date may be granted up to a year earlier than the date a claim was received provided that the evidence reflects that there was an increase in disability within that year.  38 C.F.R. § 3.400(o)(2) (2014). See Gaston v. Shinseki, 605 F.3d 979, 984  (Fed. Cir. 2010.)  Third, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits if a claim for an increased rating is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2014).  Although the language of § 3.157(b)(1) does not expressly require that a report of examination or hospitalization indicate that the veteran's service-connected disability worsened since the time it was last evaluated, any interpretation of § 3.157(b)(1) that does not include such a requirement would produce an absurd result. See Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  

2012 VA records reflect that the Veteran was: a.) incarcerated from January 2010 through March 2011 in Meade County, South Dakota, b.) in a residential (domiciliary) treatment program for alcoholism from May 26, 2011 through June 2, 2011 in Hot Springs, South Dakota, c.) in an Intensive Outpatient Alcohol Treatment Program at the VA CBOC in Rapid City, South Dakota from July 6, 2011 through August 17, 2011, and d.) in receipt of Social Security Administration (SSA) disability benefits.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository for Meade County, South Dakota and attempt to obtain mental health records for the Veteran's period of incarceration from approximately January 2010 through March 2011.

2.  Attempt to obtain VA records from a residential (domiciliary) treatment program for alcoholism from May 26, 2011 through June 2, 2011 in Hot Springs, South Dakota, and from an Intensive Outpatient Alcohol Treatment Program at the VA CBOC in Rapid City, South Dakota from July 6, 2011 through August 17, 2011.  

3.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded the Veteran SSA disability benefits, including all medical records used to make the decision. 

4.  Thereafter, readjudicate the issue on appeal of entitlement to an initial rating in excess of 10 percent prior to February 22, 2012.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


